Citation Nr: 1118496	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to direct service connection for tinnitus.

2.  Entitlement to service connection for tinnitus as secondary to service-connected right ear hearing loss, diabetes mellitus, or peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, had active service from October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for diabetes mellitus, left ear hearing loss, left ankle disorder, high blood pressure, and tinnitus, and granted service connection for right ear hearing loss, evaluated as 0 percent disabling.  The Veteran disagreed as to each denial of service connection and the evaluation of the right ear hearing loss.  However, in July 2009, the Veteran perfected his appeal only regarding entitlement to service connection for tinnitus and for diabetes mellitus.  As the RO granted service connection for diabetes mellitus in September 2010.  Therefore, as such is a full grant of the benefits sought on appeal regarding service connection for diabetes mellitus, that issue is no longer in appellate status.  The only issue remaining on appeal is service connection for tinnitus.

In July 2009 the Veteran indicated he wanted a hearing regarding the then pending issue of denial of entitlement to service connection for diabetes mellitus.  In November 2009, by means of a written statement, the Veteran indicated he no longer wanted a hearing.  The request for a hearing is withdrawn.  

The issue of entitlement to a non-service connected pension has been raised by the record (October 2009 VA Form 21-0561-1), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus as secondary to service-connected right ear hearing loss, diabetes mellitus, or peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not experience loud noise exposure in service.

2.  The Veteran did not experience chronic symptoms of tinnitus in service or continuous symptoms of tinnitus since service separation.

3.  The current tinnitus is not related to noise exposure in service. 


CONCLUSION OF LAW

The criteria for direct service connection for tinnitus have not been met.  
38 U.S.C.A.     §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A June 2008 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a) regarding direct service connection for tinnitus.  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims, on a direct basis; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

Also, the evidence does not show that any notification deficiencies, with respect to either timing or content, have resulted in prejudice.  The record raises no plausible showing of how the notice provided affected the essential fairness of the adjudication.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's private and service treatment records to assist the Veteran with the claims.  The Veteran did not indicate that he has received any VA treatment.

In fulfilling the duty to assist, the Veteran was provided a VA audiological examination in November 2008 that was thorough and productive of medical findings regarding the nature and etiology of the claim for direct service connection for tinnitus.  That November 2008 examination report was supplemented by an August 2009 addendum opinion, in which the examiner indicated he had had the opportunity to review the Veteran's service treatment reports, and give an opinion as to etiology of tinnitus.  There is no further duty to provide an additional examination or medical opinion for this direct service connection theory of the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the direct service connection theory of the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Direct Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases, including such organic neurological disorders that cause tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he was exposed to excessive noise levels in service when performing assigned duties, which included those of a communications center specialist who regularly worked with teletype machines, and that he developed tinnitus as a result of his in-service noise exposure.  See May 2008 VA Form 21-526.

After a review of the evidence, the Board finds that the Veteran was not exposed to acoustic trauma in service, and did not experience chronic symptoms of tinnitus in service.  Personnel records in the claims file include enlisted performance reports.  These reports describe his duties as operating manual and semi-automatic teletype equipment, logging in messages, distributing teletype tapes, manning a communication desk, and maintaining records.  The Board finds that the Veteran was not exposed to severe or traumatic noise levels.  Further, his service treatment records contain no complaint or diagnosis of tinnitus, though they do show evidence of hearing loss, in particular in the right ear.  Indeed, the RO has already granted service connection for right ear hearing loss.  Though the Veteran sought treatment for other disorders, no service treatment report contained a complaint of tinnitus.  On the August 1966 Report of Medical History, the Veteran checked in the negative for ear trouble.  On the August 1966 Report of Physical examination, the service clinician noted several disorders, but not tinnitus, and noted the Veteran denied all other significant medical history.  

The Board finds that the Veteran did not experience continuous symptoms of tinnitus after service separation in October 1966.  Private treatment reports in the claims file span from 2000 to June 2008.  The contents of the private reports are notable for their detail and complete lack of reference to any tinnitus symptoms.  The Veteran demonstrated the behavior of candor with his private clinicians and reported many disorders for their treatment, and received both a head CT scan in March 2004, and an MRI of the brain in October 2007, after numerous reports of headaches.  Yet, there is no report of any tinnitus symptom.  That the Veteran's ears were discussed during these private treatment sessions is evidenced by the March 2001 plan for the Veteran to get ear wax washed from his ears, the clinician's note of no ear wax in April 2004, the clinician's note that the Veteran's ear drums could not be seen due to ear wax in December 2004 and in December 2005, and the August 2007 notation that his ear system was negative.   

The existence of tinnitus was reported by the Veteran for the first time in the record on his May 2008 claim for service connection.  The Veteran's May 2008 claim included his indication that he had experienced tinnitus in service since 1962.  Inconsistent with the Veteran's current, general assertions that he experienced continuous tinnitus since soon after service are the Veteran's statement to the November 2008 VA examiner, which dated the onset of the tinnitus to 2 to 3 years after service, and intervening post-service private treatment reports, dated 2000 through 2008, which reflect no complaints of tinnitus, though the Veteran complained of a fall that included a hit on the head (2004), severe headaches, and clinician's findings of excessive earwax on several occasions.  

The Board finds that the Veteran's omission in reporting tinnitus in either ear after service while being seen for a variety of other disorders that included headaches, for which he obtained a 2007 MRI of the brain and a hit on the head, for which he obtained a CT scan, is additional evidence against a finding that the Veteran developed a chronic tinnitus disability during service and continued to experience those symptoms since 1962.  Such history as reported by the Veteran for treatment purposes is of more probative value than subsequent histories given during the current claim for compensation that were made solely for disability compensation purposes or pursuant to a compensation claim.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board further finds that the current tinnitus is not related to noise exposure in service.  An August 2009 addendum opinion to the November 2008 VA examination report reflects the opinion that the Veteran's tinnitus was not likely due to service.  

In November 2008, the Veteran was afforded a VA audiological examination.  The VA examiner noted the history of the Veteran's military noise exposure that included operating teletype machines.  The Veteran also denied any post-service noise exposure.  He reported that the tinnitus began 2 or 3 years after service and described a constant, bilateral mild buzzing.  After the severity of the current bilateral hearing loss was determined and after the same VA audiologist was given the claims file for review, the VA examiner opined the tinnitus was not likely due to service, because nothing in the claims file suggested a significant amount of noise exposure in service.  

The Veteran is certainly competent to report that he has experienced the symptoms of tinnitus; however, the Board finds that the Veteran's lack of candor to the November 2008 VA examiner undermines his credibility with regard to any statements reporting the onset of tinnitus symptoms.  The Veteran denied any post-service noise exposure; however, in a private treatment report dated in June 2008, the clinician noted the Veteran had retired from working for the Union Pacific Railroad.  As well, in October 2009, the Veteran submitted a VA Form 21-0516-1 which lists receipt of a U.S. railroad retirement.  The Board cannot reconcile in the Veteran's favor the incongruity of his work for a railroad of such duration that he earned a pension and his statement to the VA examiner denying any post-service noise exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  
Therefore, the Board finds the Veteran's statements reporting an onset of tinnitus symptoms to 1962 or to within 2 to 3 years of 1966 to lack credibility, and to be of no probative value. 

The Veteran's statement to the November 2008 VA examiner that he did not experience symptoms of tinnitus until 2 to 3 years after service, even if it had been credible, is further evidence that he did not experience symptoms continually since service.  For the reasons indicated above, the Board finds that the Veteran did not experience chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service separation.  The evidence includes no complaints of tinnitus at service separation, post-service requests for treatment of his head in 2004 and 2007 that did not include complaints or history of tinnitus, and a complete absence of evidence of complaints of tinnitus up to the time he filed the claim for compensation in May 2008.  For these reasons, the Board finds that the Veteran's assertion of continuous symptoms of tinnitus since 1962, as expressed on his original claim, not to be credible.  

As the August 2009 addendum opinion of the November 2008 VA examiner was based on a review of the claims folder and that examiner's assessment of no severe noise exposure in service, the Board finds that this opinion is of probative value in demonstrating that the Veteran's tinnitus of post-service onset is not related to the in-service noise exposure.  Medical findings or opinions linking the Veteran's tinnitus to service or any in-service event such as acoustic trauma are otherwise lacking.  

Accordingly, for the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for direct service connection for tinnitus, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102




ORDER

Service connection for tinnitus, on a direct basis, is denied.


REMAND

Following the Veteran's substantive appeal, the Veteran raised the theory of secondary service connection, specifically that the tinnitus disorder may be related to or have been aggravated by the now service-connected right ear hearing loss disability.  See July 2009 VA Form 9; July 2010 VA Form 646.  As well, in September 2010, the RO granted service connection for diabetes mellitus and peripheral neuropathy disabilities.  The Board has not considered a secondary theory of entitlement, and will now remand to the RO for appropriate development of the secondary service connection theory.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim for service connection and to adjudicate the distinct theories of entitlement separately).

Upon a complete review of the claims file, the Board notes the VCAA notice sent to the Veteran in June 2008 notified him of only the evidence that pertained to direct service connection and did not include notice regarding secondary service connection.  As well, neither the July 2009 Statement of the Case or the June 2010 Supplemental Statement of the case included any of the secondary service connection provisions of 38 C.F.R. § 3.310(a) (2010).  

Finally, the VA examiner who conducted the November 2008 VA audiology examination and who issued the August 2009 addendum opinion following a claims file review, included in his addendum opinion that it was not likely that tinnitus was related to the now service-connected right ear hearing loss disability; however, the VA examiner did not include a rationale for that opinion.  Secondary service connection may be granted when a non-service-connected disability has been aggravated by a service-connected disability, and the Veteran is now service connected for right ear hearing loss, as well as diabetes mellitus, and peripheral neuropathy of both lower extremities.  The VA examiner should be asked to include a rationale for his opinion, and to consider whether any service-connected disability has caused or aggravated the tinnitus disorder.

Accordingly, the appeal regarding entitlement to secondary service connection for tinnitus - as secondary to service connected right ear hearing loss, diabetes mellitus, or peripheral neuropathy - is REMANDED for the following action:

1.  Issue to the Veteran VCAA notice in accordance with 38 C.F.R. § 3.159 with regard to the theory of secondary service connection (38 C.F.R. §3.310) of the claimed tinnitus disorder to the Veteran's service-connected disabilities of right ear hearing loss, diabetes mellitus, and peripheral neuropathy.    

2.  Forward the relevant documents in the claims file to the same examiner who conducted the November 2008 VA audiology examination, and who issued the August 2009 addendum opinion, for an addendum opinion regarding the rationale for an opinion that there was no relationship between the tinnitus disorder and the service-connected right ear hearing loss, to include whether there is evidence that the right ear hearing loss disability, or the Veteran's other service-connected disabilities (diabetes mellitus, peripheral neuropathy) have aggravated the current tinnitus.  If that examiner is no longer available, then send the relevant documents in the claims file to an appropriate examiner who, upon a complete review of the claims file, can issue an opinion.  

a.  The Board observes that there is evidence in the claims file that the Veteran worked for Union Pacific Railroad post-service.

b.  If the examiner deems it necessary, the Veteran may be afforded an appropriate VA examination.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims folder should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.

3.  Thereafter, readjudicate the remaining issue of secondary service connection for tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


